Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1 and 22, the prior art does not teach nor render obvious the combination of claimed subject matter, particularly the first locking element being configured for releasable engagement with the at least one selector and one of the plurality of second locking elements on the at least one selector after the at least one selector is moved to engage and select the weight plates, and wherein the adjustment assembly further comprises at least one gear assembly for moving the at least one selector to engage and select the weight plates in said at least one of the first and second weight sets, the gear assembly engaging the at least one selector at a first location and the first locking element engaging the at least one selector at a second location different from the first location.
With respect to independent claim 15, the prior art does not teach nor render obvious the combination of claimed subject matter, particularly the first locking element being configured for releasable engagement with the at least one selector and one of the plurality of recesses on the at least one selector to place the locking assembly in locked and unlocked configurations, the first locking element being movable along the longitudinal axes of the plurality of recesses to place the locking assembly in the locked and unlocked configurations.
With respect to independent claims 16 and 37, the prior art does not teach nor render obvious the combination of claimed subject matter, particularly the actuator shaft being linearly movable relative to the at least one selector shaft to engage and disengage the locking structures on the at least one selector shaft to place the locking assembly in locked and unlocked configurations.
With respect to independent claim 36, the prior art does not teach nor render obvious the combination of claimed subject matter, particularly the locking assembly comprising a first locking element and a plurality of recesses on the at least one selector, the first locking element being configured for releasable engagement with the at least one selector, and wherein the adjustment assembly and the locking assembly are adapted and configured to allow, when the first locking element is disengaged with the plurality of recesses, movement of the selector element from the first selector element position to the second selector element position and movement of the selector from the first selector position to the second selector position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,166,427 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /ple/ and /GAS/